DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant independent claims recite “at least some processing solvent residue.” This is unclear. The examples do not include amounts of solvent in the wet-proce4ssed active layer, nor are the amounts discussed in the description of the layer additives. Does “at least some” mean any amount more than none (0%), does it mean a greater amount? How much may be present in the layer as to not affect the coating and setting properties of that layer? The office can best determine the definition of “at least some” based upon the definitions of the dry-processed layer wherein “solvent-free” is defined as having “substantially no” solvent residue in [0036], and n [0094], “substaintially for amounts and values is defined as within approximately 10% to 0.01% of a desired amount. For purposes of examination, as a best interpretation of the amount for solvent residue absent additional information, will be 0.01 to 10% (0.01% above zero).

    PNG
    media_image1.png
    217
    271
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    139
    279
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    130
    269
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2016/0149208) in view of Mitchell et al (2006/0246343).
Suzuki discloses a multi-layer battery electrode having a free-standing laminate electrode (instant claims 12-14), wherein upon a current collector a first layer of granulated particles with a first active material and a fist binder are deposited as a dry-processed layer, and a second active layer comprised of a mixture paste containing a second active material, a second binder, and a solvent (instant claims 1, 2, 12):

    PNG
    media_image4.png
    188
    386
    media_image4.png
    Greyscale

The electrode further comprises a third layer, a binder layer coated directly on the collector under the powder / dry layer and the wet layer ([0034, gifure2; instant claim 3). 
The reference teaches that the powder layer comprises an active material and binder ground into granules, but fails to specifically teach that the granules comprise a fibrillized binder. 
Mitchell et al disclose a dry particle electrode, wherein the layer includes active materials (carbon) and a dry binder, wherein the dry binder is fibrillized to support he active material. The dry electrode with the binder achieves the advantages of homogenous distribution, reduced resistivity, and improved tensile strength, while also being known in the art for dry binders and electrodes ([0012]).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the electrode of Suzuki, choosing as the dry binder, that known in the art and taught to provides the advantages of homogenous distribution, reduced resistivity, and improved tensile strength as taught by Mitchell et al, wherein the resultant material would meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722